Citation Nr: 0835206	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease and degenerative arthritis of the 
cervical spine, from the initial grant of service connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1983 to February 
2003.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision by the 
RO which granted service connection for the cervical spine 
disability and assigned a 10 percent evaluation; effective 
from March 1, 2003, the day following the veteran's discharge 
from service.  38 C.F.R. § 3.400(b)(2).  The Board remanded 
the appeal for additional development in December 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
cervical spine disability is manifested by pain, slight 
limitation of motion and no significant neurological 
symptomatology; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease and degenerative 
arthritis of the cervical spine are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5010-5290 (prior to 
9/26/03) and 5243 (from 9/26/03).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
March 2003, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  

The Board notes further, that this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection for the veteran's cervical spine 
disability.  The Board is aware of the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the pertinent case law reflects that once service connection 
is granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  See Dingess/Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The veteran's service medical records have been obtained and 
associated with the claims file.  The veteran was examined by 
VA twice during the pendency of this appeal and was afforded 
an opportunity for a personal hearing, but declined.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Rating

The issue of a higher evaluation for the veteran's cervical 
spine disability arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

During the course of the veteran's appeal, the regulations 
pertaining to rating disabilities of the spine were amended.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  The RO considered the old and the revised 
regulations and determined that the old rating criteria were 
more advantageous to the veteran.  

In this case, the veteran's claim of service connection for a 
cervical spine disability was received in November 2002.  

At the time of receipt of the veteran's claim and prior to 
September 26, 2003, Diagnostic Code (DC) 5293 (intervertebral 
disc syndrome), was evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. DC 5293, 
(effective from September 23, 2002).  

Under DC 5293, based on incapacitating episodes, a 10 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation was 
assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation was 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation was 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 
2002).  

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8510, addresses 
the upper radicular group (5th and 6th cervicals), pertaining 
to the shoulders and elbows; DC 8511 addresses the middle 
radicular group pertaining to movement of the arms, elbows, 
and wrists; DC 8512 addresses the lower radicular group which 
controls use of hands and fingers.  Under all three 
diagnostic codes, incomplete paralysis is rated 20 percent 
when mild, 40 percent when moderate, and 50 percent when 
severe.  A 70 percent rating is warranted for complete 
paralysis under all three radicular groups.  Complete 
paralysis under DC 8510 is defined as all shoulder and elbow 
movement lost or severely affected, hand and wrist movements 
not affected.  Under DC 8511, complete paralysis contemplates 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and extension of the wrist is lost or severely 
affected.  Complete paralysis of the lower radicular group 
(DC 8512) contemplates all intrinsic muscles of the hand, and 
some or all of flexors of the wrist and fingers are paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 
8510, 8511, 8512, respectively, (2007).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

Also, prior to September 26, 2003, other potentially 
applicable rating codes, included DCs 5285 (residuals of 
vertebra fracture), 5287 (ankylosis), and 5290 (limitation of 
motion of the cervical spine).  Under DC 5290, a 10 percent 
evaluation was assigned for slight limitation of motion; 20 
percent for moderate limitation of motion, and 30 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  

The Board notes that the Rating Schedule was not revised with 
respect to those provisions governing arthritis such as DC 
5010 and 5003.  According to DC 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under this Code, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Id. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  

Effective September 26, 2003, VA amended its Schedule for 
Rating Disabilities, to institute a general rating formula 
for evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2007).  

Under the General Rating Formula, a 10 percent evaluation is 
warranted when forward flexion of the cervical spine is 
greater than 30 degrees but less than 40 degrees, or the 
combined range of motion of the cervical spine is greater 
than 170 degrees, but not greater than 335 degrees.  A 20 
percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  DCs 5235 to 5243 
(effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Factual Background

A service department MRI in April 2002 showed degenerative 
disc disease and degenerative joint disease of the cervical 
spine, primarily at the C5 and C6 levels on the left with 
moderate to severe neural foraminal narrowing and probable 
hemangioma at the C7 level.  NCV/EMG studies in November 2002 
were essentially normal and showed no electrodiagnostic 
evidence of left upper extremity radiculopathy, plexopathy or 
focal neuropathy.  The examiner indicated that left median 
nerve study trended towards, but did not meet, 
electrodiagnostic criteria for carpal tunnel syndrome.  

On initial VA examination in December 2003, the veteran 
complained of intermittent numbness radiating down the top of 
his left arm into the thumb region and a constant dull aching 
pain in his neck.  He reported that running and staying 
active decreased his symptoms and that prolonged sitting 
increased his pain.  The veteran denied any specific effect 
of his symptoms on his work activities or daily living.  On 
examination, forward flexion of the cervical spine was to 55 
degrees without pain, with extension to 50 degrees with pain.  
Rotation was to 55 degrees on the right and to 50 degrees to 
the left, each without pain.  Right and left lateral flexion 
was to 40 degrees, without pain.  The veteran had normal 
posture, musculature and alignment of the cervical spine, and 
there was no evidence of tenderness or spasms.  Neurologic 
examination showed cranial nerves II through XII were intact, 
deep tendon reflexes were 2+ and symmetric, and coordination 
was intact.  There was slight decreased sensation to light 
touch in the radial nerve distribution of the left upper 
extremity.  The diagnoses included degenerative arthritis and 
degenerative disc disease with disc bulging of the cervical 
spine.  

In March 2004, the RO granted service connection for 
degenerative disc disease and arthritis of the cervical spine 
and assigned a 10 percent evaluation under the old rating 
criteria for slight limitation of motion with arthritis DC 
5010-5242, based on evidence of degenerative changes in the 
cervical spine in service and no more than slight limitation 
of motion on VA examination in December 2003.  

When examined by VA in February 2008, the examiner indicated 
that the claims file was not available for review.  However, 
in an addendum report in March 2008, the examiner indicated 
that the file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported recurring pain in his neck with very little relief 
and some discomfort in his left arm, which the examiner 
indicated, did not go down any specific radiating pattern and 
was more of a stiffness in the arm.  The veteran reported a 
generalized numbness but denied any lost sensation in the 
arm.  He also reported some left sided weakness, including in 
his lower extremities.  The veteran denied any flare-ups or 
incapacitating episodes during the past 12-months, and said 
that his left side symptoms occurred approximately once a 
month or less but not necessarily on a regular basis.  Other 
than occasional discomfort when driving his car, the veteran 
reported that his pain did not interfere with his occupation 
or activities of daily living.  

On examination, the veteran was able to dress and undress 
without difficulty.  Forward flexion was to 50 degrees with 
extension to 30 degrees.  Right lateral flexion was to 25 
degrees; left lateral flexion was to 30 degrees, and rotation 
was to 40 degrees, bilaterally with pain on all motions.  
There was no evidence of weakness, fatigue, lack of 
endurance, incoordination or additional limitation of motion 
on repetitive movement, and the veteran denied any 
incapacitating episodes or flare-ups.  There was normal 
thoracolumbar lordosis and no evidence of deformity of the 
cervical spine.  Reflexes in the upper extremities were 
normal and equal, and there was no evidence of clonus, 
hyperreflexia or loss of sensation in the upper extremities.  
All muscle groups were 5/5 with good power on both sides.  
The examiner commented that the veteran's subjective symptoms 
of discomfort and weakness in the left upper extremity could 
not be confirmed objectively.  

In an addendum report in April 2008, the examiner noted that 
an MRI in February 2008 showed significant impingement of the 
left ventral cord causing spinal cord flattening at C5-6 and 
C6-7 level, with some neuroforaminal stenosis.  The diagnosis 
was cervical spine intervertebral disc syndrome with evidence 
of impingement of the left ventral cord and neuroforaminal 
stenosis.  The examiner commented that the veteran should be 
referred for orthopedic follow-up and treatment, but not for 
compensation and pension purposes.  

Analysis

In this case, the clinical findings from the two VA 
examinations conducted during the pendency of this appeal 
were not materially different and showed no more than slight 
limitation of motion even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  While there was 
evidence of degenerative changes and intervertebral disc 
syndrome (IDS), there was no objective evidence of any 
abnormal neurological findings on either examination, and no 
more than slight limitation of motion of the cervical spine.  
Thus, a 10 percent evaluation is the appropriate rating for 
slight limitation of motion of the cervical spine under the 
old rating schedule pursuant to DC 5290.  

Additionally, the veteran does not claim nor does the 
evidence show any incapacitating episodes or any prescribed 
bed rest at anytime during the pendency of this appeal.  
Therefore, an evaluation in excess of 10 percent based on the 
total duration of incapacitating episodes is not warranted.  
DC 5293 (effective from September 23, 2002).  

The Board must also considered whether an increased 
evaluation is in order in this case when separately 
evaluating and combining the orthopedic and neurologic 
manifestations of the veteran's cervical spine disability, 
under the orthopedic rating criteria and applicable 
neurologic rating criteria in effect from September 23, 2002, 
and under the revised orthopedic rating criteria and any 
applicable neurologic rating criteria from September 26, 
2003.  

In this regard, other than subjective complaints of weakness 
and numbness in the left arm, the clinical and diagnostic 
findings on examination did not reveal any actual weakness or 
numbness or any other neurological abnormalities or 
impairment.  The orthopedic manifestations of the veteran's 
cervical spine disability involve primarily pain and no more 
than slight limitation of motion.  As there is no objective 
evidence of any neurological symptomatology, there is no 
basis to assign a separate rating under any of the applicable 
neurological rating codes.  Thus, consideration of separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the veteran's cervical spine disability 
would not result in a higher rating under the rating criteria 
in effect prior to September 26, 2003.  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 10 percent was also 
possible if there was vertebral fracture with cord 
involvement where the veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the lumbar 
spine.  (DC 5289).  Ankylosis has been defined by the Court 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

Here, veteran retains significant motion of the spine, albeit 
with pain, which has been considered in determining the 
current rating.  However, there is no evidence of vertebral 
fracture with cord involvement, or unfavorable ankylosis of 
the spine with or without marked deformity.  Therefore, an 
evaluation in excess of 10 percent under the potentially 
applicable rating codes (DC 5285, 5286, or 5287), in effect 
prior to September 26, 2003, is not warranted.  

Under the new General Rating Formula for Disease and Injuries 
of the Spine based on total limitation of motion; effective 
from September 26, 2003, limitation of flexion greater than 
30 degrees but less than 40 degrees warrants a rating of 10 
percent.  Here, the veteran's forward flexion is greater than 
40 degrees.  Therefore, an evaluation in excess of 10 percent 
is not warranted under the General Rating Formula.  As 
indicated above, there is no objective evidence of any 
neurological symptomatology and, therefore no basis to assign 
a separate rating under any of the applicable neurological 
rating codes.  Thus, consideration of separately evaluating 
and combining the neurologic and orthopedic manifestations of 
the veteran's cervical spine disability would not result in a 
higher rating from September 26, 2003.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

The evidence shows that the veteran has a good strength and 
range of motion in his neck.  There is no evidence of muscle 
weakness, atrophy or any neurological impairment referable to 
the cervical spine, and no claim or objective evidence of any 
flare-up of symptoms that have impacted negatively on his 
occupation or daily activities.  The objective evidence does 
not show more than slight limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Other than the veteran's 
report of pain, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for 
an evaluation in excess of 10 percent.  Moreover, the VA 
examiner in February 2008 specifically noted that there was 
no additional limitation of motion due to pain, weakness, 
fatigability, incoordination, or on repetitive use.  The 
Court has held that, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In light of 
the clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above have not been demonstrated 
during the pendency of this appeal.  

Under the circumstances, the Board finds that the 10 percent 
evaluation assigned for the veteran's cervical spine 
disability accurately depicts the severity of the disability 
during the entire period of his appeal, and there is no basis 
for the assignment of a higher evaluation.  




ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease and degenerative arthritis of the 
cervical spine is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


